Exhibit 10.2

 

 

 

TAX PROTECTION AGREEMENT

BY AND AMONG

BELLAGIO, LLC,

BCORE PARADISE PARENT LLC

AND

BCORE PARADISE JV LLC

DATED AS OF NOVEMBER 15, 2019

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   Section 1.   Definitions      1   Section 2.   Prohibited
Activity      6   (a)   Restrictions on Disposition of Protected Property      6
  (b)   Restrictions on Fundamental Transactions      7   (c)   Obligation to
Maintain Nonrecourse Indebtedness      7   (d)   Breach of Lease      7   (e)  
Consented Actions      7   Section 3.   Indemnification; Liability      7   (a)
  Payment for Breach      7   (b)   Exclusive Remedy      8   (c)   Limitations
     8   (d)   Procedural Matters      9   (e)   Dispute Resolution      9  
Section 4.   Tax Treatment and Reporting; Tax Proceedings      9   (a)   Tax
Treatment of Transaction      9   (b)   Tax Advice      10   (c)   Tax Audits   
  10   (d)   Change in Law      11   (e)   Built-In Gain      11   Section 5.  
Transfers      11   (a)   Assignment      11   (b)   Transfers      11  
Section 6.   Miscellaneous      11   (a)   Entire Agreement      11   (b)  
Amendment      12   (c)   Binding Effect      12   (d)   Counterparts      12  
(e)   Governing Law      12   (f)   Waiver of Jury Trial      12   (g)  
Jurisdiction and Venue      12   (h)   Construction; Interpretation      13  
(i)   Notices      13   (j)   Severability      14   (k)   Extension; Waiver   
  14   (l)   Remedies      14   (m)   Further Assurances      14   (n)  
Non-Recourse      15  

 

i



--------------------------------------------------------------------------------

TAX PROTECTION AGREEMENT

This Tax Protection Agreement (this “Agreement”) is entered into as of November
    , 2019 (the “Effective Date”), by and among BCORE PARADISE JV LLC, a
Delaware limited liability company (the “Company”); BELLAGIO, LLC, a Nevada
limited liability company (the “Initial Protected Member”); and BCORE PARADISE
PARENT LLC, a Delaware limited liability company (“Blackstone”). The Company,
Initial Protected Member and Blackstone are each referred to herein as a “Party”
and collectively as the “Parties”.

WHEREAS, the Initial Protected Member, Blackstone, the Company and other parties
thereto have entered into that Master Transaction Agreement dated as of
October 15, 2019 (as the same may be amended, supplemented or otherwise modified
from time to time, the “Master Transaction Agreement”);

WHEREAS, the Closing under the Master Transaction Agreement is occurring on the
Effective Date;

WHEREAS, pursuant to the Master Transaction Agreement the parties have entered
into that certain Amended and Restated Limited Liability Agreement of the
Company dated as of November     , 2019 (as the same may be amended,
supplemented or otherwise modified from time to time, the “LLC Agreement”);

WHEREAS, pursuant to the Master Transaction Agreement, on the Effective Date the
Initial Protected Member has transferred 100% of its issued and outstanding
limited liability company interests in Property Owner to the Company (or direct
or indirect wholly-owned Subsidiary thereof) in exchange for a combination of
the Protected Interest and cash (the “Contribution”);

WHEREAS, Blackstone has caused the Company (or one or more of its wholly-owned
Subsidiaries) to obtain the Debt Financing and distribute the Debt Financing
Amount to the Initial Protected Member as part of the cash consideration for the
Contribution and, in connection therewith, MGM Resorts International, a Delaware
corporation (“MGM Parent”) is providing the Parent Debt Guaranty;

WHEREAS, in consideration for the agreement of the Initial Protected Member to
make the Contribution, the parties hereto desire to enter into this Agreement;

NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1.    Definitions.

Capitalized terms employed herein and not otherwise defined shall have the
meaning assigned to them in the LLC Agreement and the following capitalized
terms shall have the following meanings:

(a)    “Accounting Firm” shall have the meaning set forth in Section 3(e).



--------------------------------------------------------------------------------

(b)    “Affiliate” means, with reference to a specified Person, any Person
which, directly or indirectly (including through one or more intermediaries),
Controls or is Controlled by or is under common Control with any other Person,
including any Subsidiary of a Person.

(c)    “Agreement” shall have the meaning set forth in the Preamble.

(d)    “Breach” means a breach by the Company during the Protected Period of any
of its obligations in Section 2.

(e)    “Built-In Gain” means the gain that would be allocable to the Protected
Member by the Company pursuant to Code Section 704(c) with respect to the
Protected Property if such property were disposed of in a taxable disposition at
the time of the event requiring a determination of Built-In Gain; provided, for
the avoidance of doubt, Built-In Gain shall not include any appreciation in the
Protected Property or any other assets of the Company after the contribution
date or any amount attributable to any depreciation or amortization of the
Protected Property following the Closing, and shall be reduced as a result of
the Protected Member’s taxable transfer of interests in the Company, or any
other event that causes all or a portion of such Code Section 704(c) amount to
be recognized, including any amortization of the Debt Financing and any
traditional method with curative allocations pursuant to Section 5.4.2 of the
LLC Agreement. For purposes of calculating amounts due pursuant to Section 3(a),
the Built-In Gain shall be calculated immediately prior to a Breach and with the
adjustments stated above.

(f)    “Closing” shall have the meaning set forth in the Master Transaction
Agreement.

(g)    “Code” means the Internal Revenue Code of 1986, as amended.

(h)    “Company” shall have the meaning set forth in the Preamble.

(i)    “Company Tax Audit” shall have the meaning set forth in Section 4(c)(i).

(j)    “Contribution” shall have the meaning set forth in the Recitals.

(k)    “Control” (including the correlative meanings of the terms “Controlled
by” and “under common Control with”), as used with respect to any Person, means
the possession, directly or indirectly (including through one or more
intermediaries), of the power to direct or cause the direction of the management
and policies of such Person, through the ownership or control of voting
securities, partnership interests or other equity interests, by contract or
otherwise.

(l)    “Debt Financing” shall have the meaning set forth in the Master
Transaction Agreement.

(m)    “Debt Financing Amount” means the principal amount of the Debt Financing
advanced at Closing.

 

2



--------------------------------------------------------------------------------

(n)    “Event of Default” shall have the meaning set forth in the Lease.

(o)    “Effective Tax Rate” means the highest combined marginal U.S. federal,
state and local income tax rate applicable to a corporation resident in Nevada,
taking into account the character and type of the income recognized for the
taxable year in which the transaction giving rise to such taxes occurred as if
the Protected Member was taxable as a corporation.

(p)    “Exempt Event” means any casualty (other than a Protected Casualty),
condemnation, governmental taking, or other involuntary conversion of all or any
portion of the Protected Property.

(q)    “Existing Property Debt” means the Debt Financing and any subsequent
refinancing thereof, including a refinancing of any subsequent refinancing.

(r)    “Fundamental Transaction” means a merger, consolidation or other
combination of the Company with or into any other entity, a transfer of all or
substantially all of the assets of the Company, any reclassification,
recapitalization or exchange of the outstanding equity interests of the Company,
a conversion of the Company into another form of entity, or any other strategic
transaction undertaken by the Company pursuant to which the Protected Interest
of the Protected Member is exchanged or is required to be exchanged for cash or
equity in any other entity without the Consent or action of the Protected
Party(s).

(s)    “Interest” means the entire ownership interest of a member in the Company
at any particular time, including without limitation, the member’s economic
entitlement, any and all rights to vote and otherwise participate in the
Company’s affairs, and the rights to any and all benefits to which a member may
be entitled as provided in this Agreement, together with the obligations of such
member to comply with all of the terms and provisions of this Agreement.

(t)    “Landlord” shall have the meaning set forth in the Lease.

(u)    “Lease” shall have the meaning assigned to the term “MGM Lease” as set
forth in the LLC Agreement.

(v)    “LLC Agreement” shall have the meaning set forth in the Recitals.

(w)    “Master Transaction Agreement” shall have the meaning set forth in the
Recitals.

(x)    “Minimum Debt Amount” means initially $2,975,000,000 (less 71% of any
reduction of the Purchase Price in accordance with Section 2.1(f) of the Master
Transaction Agreement). The Minimum Debt Amount shall be reduced dollar for
dollar by any mandatory payments of principal arising under the terms of the
Debt Financing, including, without limitation, any cash flow sweeps. If the Debt
Financing is refinanced, the issue price of the refinanced debt (as determined
under Code Section 1273(b)) shall be at least equal to the outstanding principal
balance of the Debt Financing immediately prior to such refinancing.

 

3



--------------------------------------------------------------------------------

(y)    “Nonrecourse Indebtedness” means indebtedness (i) that is “qualified
nonrecourse financing” within the meaning of Code Section 465(b)(6) and a
“nonrecourse liability” of the Company within the meaning of Treasury
Regulations Section 1.752-1(a)(2) (determined, in each case, without regard to
the Parent Debt Guaranty) and (ii) with respect to which the lender permits a
guaranty in accordance with the Parent Debt Guaranty principles described in
Exhibit J of the Master Transaction Agreement. For the avoidance of doubt,
indebtedness shall not fail to qualify as Nonrecourse Indebtedness because of a
Permitted Guaranty or any acquisition of such indebtedness by the Protected
Party or a related person within the meaning of Code Section 465(b)(3)(C);
provided, that in no event shall Blackstone, the Company or any of their
Affiliates be treated as such a related person for purposes of this definition
other than as a result of any action taken after the Effective Date by the
Protected Party that results in the Company becoming a related person within the
meaning of Code Section 465(b)(3)(C).

(z)    “Parent Debt Guaranty” means a guaranty by MGM Parent of the Debt
Financing in accordance with the parent debt guaranty principles described in
Exhibit J of the Master Transaction Agreement.

(aa)    “Permitted Disposition” means a transfer of the Protected Interest by
the Protected Member to another Person pursuant to a nonrecognition provision of
the Code.

(bb)    “Permitted Guaranty” means, with respect to any Person that is the
guarantor, the collective reference to a guaranty of indebtedness or indemnity
that provides for personal recourse to such Person for fraud, misrepresentation,
misapplication of cash, waste, environmental claims and liabilities, prohibited
transfers, violations of single purpose entity covenants, and other
circumstances customarily excluded by institutional lenders from exculpation
provisions or included in a separate guaranty or indemnification agreement in
non-recourse financing of real property.

(cc)    “Person” means an individual, partnership, corporation (including a
business trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.

(dd)    “Prohibited Transfer” shall have the meaning set forth in
Section 2(a)(i).

(ee)    “Protected Casualty” shall mean any casualty of all or any portion of
the Protected Property that results in a taxable disposition of the Property
solely because Landlord failed to make insurance proceeds available to Tenant in
the manner required by the Lease.

 

4



--------------------------------------------------------------------------------

(ff)    “Protected Interest” means (i) the initial Interest (and any portion
thereof) received by the Initial Protected Member on account of the
Contribution, (ii) any equity interests in an entity treated as a partnership
for U.S. federal income tax purposes received by the Protected Member in
exchange for the Protected Interest pursuant to a Fundamental Transaction with
respect to which the Protected Member’s tax basis in such equity interests is
determined in whole or in part with reference to the Protected Member’s tax
basis in such Protected Interest and (iii) any equity interest in an entity
treated as a partnership for U.S. federal income tax purposes received in
exchange for a Protected Interest by the Protected Member in a Permitted
Disposition.

(gg)    “Protected Member” means (i) the Initial Protected Member and (ii) any
Person who holds 100% of the Protected Interest and who acquired such Protected
Interest from the Initial Protected Member or other Protected Member in a
Permitted Disposition in which such Person’s adjusted basis in such Protected
Interest, as determined for U.S. federal income tax purposes, is determined, in
whole or in part, by reference to the adjusted basis of the previous Protected
Member in such Protected Interest.

(hh)    “Protected Member Tax Audit” shall have the meaning set forth in
Section 4(c)(ii).

(ii)    “Protected Period” means the period commencing on the Effective Date and
expiring one hundred eighty (180) days after the ninth anniversary of the
Effective Date.

(jj)    “Protected Property” means the Real Property, and any and all
replacement property received in exchange for the Real Property pursuant (1) to
Code Section 1031, (2) to Code Section 1033 or (3) to any other Code provision
that provides for the nonrecognition of income or gain (including all subsequent
replacements pursuant to such Code Sections).

(kk)    “Real Property” shall have the meaning assigned to the term “Property”
as set forth in the LLC Agreement.

(ll)    “Subsidiary” means, with respect to any Person, any Affiliate of such
Person which is directly or indirectly, through one or more intermediaries,
Controlled by such Person.

(mm)    “Tax Audit” shall have the meaning set forth in Section 4(c)(ii).

(nn)    “Tenant” shall have the meaning set forth in the Lease.

(oo)    “TPA Claim Notice” shall have the meaning set forth in
Section 3(d)(iii).

(pp)    “TPA Payment Date” shall have the meaning set forth in
Section 3(d)(iii).

(qq)    “Transactions” shall have the meaning set forth in the Master
Transaction Agreement.

 

5



--------------------------------------------------------------------------------

(rr) “Transaction Documents” means the Master Transaction Agreement, the LLC
Agreement, the Lease and any other document implementing the Transactions.

(ss) “Treasury Regulations” means the income tax regulations under the Code, in
final form, (i) where there is a reference to a specific regulation, as of the
date hereof and (ii) in all other cases, as such regulations may be amended from
time to time (including corresponding provisions of succeeding regulations). For
the avoidance of doubt, Treasury Regulations shall reference the proposed or
temporary regulations only where expressly provided, and shall reference them as
of the date hereof.

Section 2.    Prohibited Activity.

 

  (a)    Restrictions

on Disposition of Protected Property.

(i)    Prohibited Transfers. Except as otherwise provided in this Section 2(a),
during the Protected Period, the Company shall not and shall not permit: (i) a
sale, transfer, exchange, or other disposition (including a Protected Casualty)
of the Protected Property or any interest therein held by the Company directly
or indirectly in a transaction that results in an allocation to the Protected
Member of all or any portion of its Built-In Gain with respect to such Protected
Property under Code Section 704(c) (including any portion thereof recognized
under Code Section 704(c)(1)(B)), other than in an Exempt Event or (ii) effect a
distribution (other than in connection with an Exempt Event) by the Company to
the Protected Member that results in the recognition of all or any portion of
the Protected Member’s Built-In Gain with respect to a Protected Property under
Code Section 737 (any such disposition under clause (i) or distribution under
clause (ii) (other than a disposition or distribution described in
Section 2(a)(ii) or Section 2(a)(iii)), a “Prohibited Transfer”).

(ii)    Replacement Property Transfers. The Company (or any of its Subsidiaries)
may transfer the Protected Property without the consent of the Protected Party
if such transfer constitutes (I) a like-kind exchange of the Protected Property
pursuant to Code Section 1031, or (II) an involuntary conversion of the
Protected Property pursuant to Code Section 1033, in each case if, and only if,
such a transfer described in either of the forgoing clauses (I) and (II) does
not result in the recognition of any income or gain by the Protected Member.

(iii)    Permitted Transfer. The Company (or any of its Subsidiaries) may
transfer the Protected Property or any interest therein held by the Company or
its Subsidiaries in a transaction described in Code Section 721 without the
consent of the Protected Party if, and only if, (a) such transfer does not
result in the recognition of Built-In Gain by the Protected Member,
(b) Blackstone (or its successor) remains bound by the terms of this Agreement
and (c) the partnership interest received by the Company (or any of its
Subsidiaries) becomes Protected Property.

 

6



--------------------------------------------------------------------------------

(b)    Restrictions on Fundamental Transactions. During the Protected Period,
the Company and its Subsidiaries shall not consummate or permit any Fundamental
Transaction that results in a taxable disposition (in whole or in part) of the
Protected Member’s interest in the Company resulting in the recognition of
income or gain by the Protected Member attributable to its Built-In Gain in the
Protected Property.

 

  (c)

Obligation to Maintain Nonrecourse Indebtedness.

(i)    During the Protected Period, with respect to the Protected Property then
held by the Company, the Company shall maintain, directly or indirectly, an
amount of Nonrecourse Indebtedness secured by such Protected Property or to
which the Protected Property is otherwise subject for purposes of Treasury
Regulations Section 1.752-3(a) (and which is not secured by any other property
and to which no other property is subject for purposes of Treasury Regulations
Section 1.752-3(a) other than personal property and intangible property in
connection with the Protected Property including any property securing the Debt
Financing as of the Closing) not less than the Minimum Debt Amount.

(ii)    If, during the Protected Period, the Company refinances any Existing
Property Debt (or other Nonrecourse Indebtedness) allocated to the Protected
Member (for purposes of Treasury Regulations Sections 1.752-3(a)(3) or
1.707-5(a)(2)), the Company shall structure the transaction in a manner such
that such Nonrecourse Indebtedness is replaced with other Nonrecourse
Indebtedness treated as a continuation of the original Nonrecourse Indebtedness
for purposes of Treasury Regulations Section 1.707-5(c) to the extent permitted
by applicable law.

(d)    Breach of Lease. Notwithstanding the foregoing, in no event shall
Blackstone be liable for any Breach if at the time of such Breach there is an
Event of Default (as defined under the Lease) that has occurred and is
continuing, or the Lease has terminated as a result of an Event of Default.

(e)    Consented Actions. The Company may take any action prohibited by the
covenants contained in this Section 2 with the express written consent of the
Protected Member releasing the Company and Blackstone from liability for the
specific breach of covenant from which such liability arises. For the avoidance
of doubt, absent such express written consent, (i) any rights of the Company or
Blackstone in the Transaction Documents to take any action that would give rise
to a Breach (including, but not limited to, any right to transfer the Protected
Property, repay debt, make tax elections or distribute casualty or condemnation
proceeds) shall not release Blackstone from its obligations under this Agreement
in respect of a Breach and (ii) the consent by the Protected Member of an act by
the Company that would give rise to a Breach shall not be interpreted as a
waiver of any of such Protected Member’s rights under this Agreement unless such
consent expressly references the Protected Member releasing Blackstone from
liability.

Section 3.    Indemnification; Liability.

 

  (a)

Payment for Breach.

(i)    In the event of a Breach of Section 2(a), Blackstone shall pay to the
Protected Member an amount equal to (A) the product of (x) the amount of
Built-In Gain recognized by the Protected Member multiplied by (y) the Effective
Tax Rate, divided by (B) one hundred percent minus the Effective Tax Rate.

 

7



--------------------------------------------------------------------------------

(ii)    In the event of a Breach of Section 2(b), Blackstone shall pay to the
Protected Member an amount equal to (A) the product of (x) the amount of income
or gain recognized by the Protected Member as a result of such Breach (but not
in excess of the amount of remaining Built-In Gain calculated immediately before
such breach) multiplied by (y) the Effective Tax Rate, divided by (B) one
hundred percent minus the Effective Tax Rate.

(iii)    In the event of a Breach of Section 2(c) , Blackstone shall pay to the
Protected Member an amount equal to (A) the product of (x) the amount of income
or gain recognized by the Protected Member as a result of such Breach (but not
in excess of the amount of remaining Built-In Gain calculated immediately before
such breach) multiplied by (y) the Effective Tax Rate, divided by (B) one
hundred percent minus the Effective Tax Rate.

In the event that multiple Breaches occur as a result of a single event,
payments under this Section 3(a) shall be calculated in sequence for each such
Breach. Any payments due under this Section 3(a) shall be paid in accordance
with Section 3(d).

(b)    Exclusive Remedy. The parties hereto agree and acknowledge that the
payment obligations of Blackstone pursuant to Section 3(a) hereof shall
constitute liquidated damages for any Breach and shall be the sole and exclusive
remedy of the Protected Member for any such Breach. Without waiving any of its
rights under any of the Transaction Documents, Protected Member acknowledge and
agrees that it shall have no right to initiate a claim for specific performance
of the obligations under Section 2 of this Agreement.

 

  (c)

Limitations.

(i)    Notwithstanding the foregoing and for the avoidance of doubt, no Breach
shall be deemed to have occurred and Blackstone shall not be obligated to pay
the Protected Member for the amount of any taxes payable (or additional taxes
payable) by the Protected Member as a result of any gain recognized, including
any Built-In Gain, by the Protected Member to the extent any gain recognized is
directly attributable to or resulting from or with respect to MGM Parent’s
termination of, reduction in, modification of, or failure to enter into, the
Parent Debt Guaranty.

(ii)    For the avoidance of doubt, in the event of a Breach, none of MGM Parent
or its Affiliates shall be obligated to enter into (or increase the amount of)
any guaranty in order to mitigate any payments due under this Section 3.

(iii)    Notwithstanding any other provision of this Agreement to the contrary,
the liability of Blackstone under Sections 3(a)(i), 3(a)(ii) and 3(a)(iii) of
this Agreement shall not exceed, in aggregate, (A) the product of (x) the
Built-In Gain as of the Effective Date and (y) the highest Effective Tax Rate in
effect at the time of any Breach, divided by (B) one hundred percent minus such
highest Effective Tax Rate. An example of the foregoing limitation is set forth
in Exhibit A.

 

8



--------------------------------------------------------------------------------

  (d)    Procedural

Matters.

(i)    If a Breach has occurred, the Company shall provide to the Protected
Member written notice of the event or transaction giving rise to such Breach as
soon as reasonably practicable.

(ii)    The Company and Blackstone agree to provide any information reasonably
requested by the Protected Member in connection with any Breach.

(iii)    Not later than the date that is the later of: (i) thirty (30) business
days after receipt by Blackstone of a written claim from the Protected Member
claiming that damages are due as a result of a Breach (a “TPA Claim Notice”) or
(ii) the date on which the underlying tax payment (including estimated tax
payments) is due (the “TPA Payment Date”), Blackstone shall make such payment,
unless Blackstone disagrees with the computation of the amount required to be
paid in respect of such Breach, in which event the parties shall negotiate in
good faith to reach an agreement, and if the parties are unable to agree, the
procedures in Section 3(e) below shall apply and the payment shall be due within
ten (10) business days after the earlier of a determination by the Accounting
Firm or an agreement between Blackstone and the Protected Member as to the
amount required to be paid. Any such written claim shall set forth a detailed
calculation of the amounts due to the Protected Member pursuant to Section 3(a)
and shall provide Blackstone with such evidence or verification as Blackstone
may reasonably require and the Protected Member shall timely provide all
information reasonably requested by Blackstone to determine the amount of the
payment to be made.

 

  (e)

Dispute Resolution.

(i)    If the parties are unable to agree as to whether a Breach has occurred or
the calculation of the amounts due pursuant to Section 3(a), the dispute shall
be submitted to a nationally recognized accounting firm selected jointly by the
parties (the “Accounting Firm”). If the parties cannot jointly agree on an
Accounting Firm, Blackstone, on the one hand, and the Protected Member, on the
other, shall each select a nationally recognized accounting firm and the two
firms selected by the parties shall jointly select a third nationally recognized
accounting firm. Together, the three accounting firms selected shall serve on a
panel as the Accounting Firm.

(ii)    The Accounting Firm shall be instructed to resolve as expeditiously as
possible all points of any such disagreement. All determinations made by the
Accounting Firm with respect to whether a Breach has occurred and the amount of
the damages payable pursuant to Section 3(a) shall be final, conclusive and
binding on the Company, Blackstone and the Protected Member. The fees and
expenses of any Accounting Firm incurred in connection with any such
determination shall be shared equally by Blackstone, on the one hand, and the
Protected Member, on the other.

Section 4.    Tax Treatment and Reporting; Tax Proceedings.

 

  (a)

Tax Treatment of Transaction.

(i)    For purposes of making any computations hereunder, absent (i) a
determination to the contrary pursuant to Code Section 1313 or (ii) any change
in law that

 

9



--------------------------------------------------------------------------------

applies prior to the reporting of the Transactions, the Parties shall treat the
Transactions as follows: (1) pursuant to Revenue Ruling 99-5, 1999-1 C.B. 434,
Situation 2, a contribution by Blackstone of cash to the Company and a
contribution by the Initial Protected Member of the assets and liabilities of
PropCo in a transaction described in Code Section 721, (2) the Debt Financing is
a recourse liability (within the meaning of Regulations Section 1.7075(a)(2) and
1.752-1(a)(1)) to the extent of the amount with respect to which the Initial
Protected Member enters into and maintains the Parent Debt Guaranty and the
distribution of the Debt Financing Amount by the Company to the Initial
Protected Member as a “debt-financed transfer” of liabilities that are allocable
to the Initial Protected Member under Treasury Regulations Section 1.707-5(b) to
the extent of the amount of such Parent Debt Guaranty and (3) with respect to
any other amounts transferred to the Initial Protected Member (including deemed
transfers pursuant to a liability assumption by the Company), as a disguised
sale of property to the Company described in Code Section 707(a)(2)(B), other
than any amounts properly treated as preformation expenditures pursuant to
Treasury Regulations Section 1.707-4(d). All references to Blackstone or the
Initial Protected Member in this Section 4(a)(i) shall be interpreted to
reference such entity’s regarded parent for U.S. federal income tax purposes
(and applicable state and local income tax purposes) if such entity is treated
as a disregarded entity for U.S. federal income tax purposes (and applicable
state and local income tax purposes).

(b)    Tax Advice. Each party hereto acknowledges and agrees that it has not
received and is not relying upon tax advice from any other party hereto, and
that it has and will continue to consult its own tax advisors.

 

  (c)

Tax Audits.

(i)    If the Company receives any claim, demand, assessment or other assertion
with respect to the manner of allocating liabilities amongst the partners or
that could result in the Protected Member being allocated any Built-In Gain (a
“Company Tax Audit”), the Company shall provide notice to the Protected Member,
and the Protected Member shall have the right to participate in such Company Tax
Audit solely with respect to such matters, and the Company shall not settle the
applicable portion of any such Company Tax Audit without the consent of the
Protected Member (such consent not to be unreasonably withheld, conditioned or
delayed).

(ii)    If the Protected Member receives any claim, demand, assessment or other
assertion that could result in a tax liability giving rise to an indemnification
obligation by Blackstone under Section 3(a) (a “Protected Member Tax Audit” or
Company Tax Audit herein referred to as a “Tax Audit”), the Protected Member
shall provide notice to the Company and Blackstone, and Blackstone shall have
the right to participate in such claim, demand, assessment or other contest to
the extent of the applicable portion that could result in an obligation of
Blackstone under this Agreement, and the Protected Member shall not settle the
applicable portion of any such claim, demand, assessment or other contest
without the consent of Blackstone, such consent not to be unreasonably withheld,
conditioned or delayed.

 

10



--------------------------------------------------------------------------------

(iii) Notwithstanding anything to the contrary herein, if any Tax Audit causes a
change in the amount owed by Blackstone to the Protected Member pursuant to this
Agreement, then (i) if there is an increase in the amount owed by Blackstone to
the Protected Member, Blackstone shall pay to the Protected Member any
incremental amount of damages resulting from such increase, or (ii) if there is
a decrease in the amount owed by Blackstone to the Protected Member, the
Protected Member shall pay to Blackstone any incremental decrease in the amount
of damages previously paid to the Protected Member, in each case, as calculated
pursuant to Section 3(a).

(d)    Change in Law. If, as a result of change in law or interpretation
thereof, Built-In Gain or gain recognized pursuant to Code Section 731 would be
recognized by the Protected Member absent a Breach, the parties hereto shall use
commercially reasonable efforts to avoid or minimize the gain recognized by the
Protected Member consistent with applicable law; provided Blackstone and the
Company shall not be required to incur any unreimbursed costs or modify the
economic arrangements of the parties and Blackstone and the Company shall have
no obligation or liability to the Protected Member and/or its permitted
successor-in-interest to the extent that Blackstone and the Company’s inability
to comply with the provisions of this Agreement are attributable to such change
in the tax laws or interpretation thereof.

(e)    Built-In Gain. On or before May 1, 2020, the Initial Protected Member
shall provide to Blackstone (i) the Built-In Gain (and its relative allocation
among, land, buildings and personal property, which shall be used by the parties
for tax reporting purposes) attributable to the Protected Property,
(ii) supporting documentation with respect thereto.

Section 5.    Transfers.

(a)    Assignment. Except as otherwise provided herein, (i) neither the Company
nor Blackstone shall assign its rights and/or obligations under this Agreement,
in whole or in part, without the prior written consent of the Protected Member
and (ii) the Protected Member shall not assign its rights and/or obligations
under this Agreement, in whole or in part, without the prior written consent of
Blackstone.

(b)    Transfers. Notwithstanding anything to the contrary in paragraph
(a) above, (i) if Blackstone transfers its entire Interest in the Company to a
Person in accordance with the terms of the LLC Agreement, and such Person
assumes all the obligations arising under this Agreement in accordance with
Section 7.1.2 of the LLC Agreement, Blackstone shall be released from any and
all liability arising under this Agreement for any period and (ii) if the
Protected Member transfers its entire Interest in the Company to a Person in
accordance with the terms of the LLC Agreement, and such Person assumes all the
obligations arising under this Agreement in accordance with Section 7.1.2 of the
LLC Agreement, the Protected Member shall be released from any and all liability
arising under this Agreement for any period.

Section 6.    Miscellaneous.

(a)    Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto in respect of the subject matter hereof, and supersedes all prior
agreements or understandings between the Parties in respect of the subject
matter hereof.

 

11



--------------------------------------------------------------------------------

(b)    Amendment. Any modification, waiver, amendment or termination of this
Agreement or any provision hereof, shall be effective only if in writing and
signed by the Parties.

(c)    Binding Effect. Except as otherwise expressly provided herein, this
Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and permitted assigns.

(d)    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original copy of this Agreement and all
of which, when taken together, will be deemed to constitute one and the same
agreement.

(e)    Governing Law. All claims or causes of action (whether in contract, tort
or statute) that may be based upon, arise out of or relate to this Agreement, or
the negotiation, execution or performance of this Agreement (including any claim
or cause of action based upon, arising out of or related to any representation
or warranty made in or in connection with this Agreement or as an inducement to
enter into this Agreement), shall be governed by, and enforced in accordance
with, the internal laws of the State of Delaware, without giving effect to any
laws, rules or provisions of the State of Delaware that would cause the
application of the laws, rules or provisions of any jurisdiction other than the
State of Delaware.

(f)    Waiver of Jury Trial. Each Party hereby waives, to the fullest extent
permitted by law, any right to trial by jury of any claim, demand, action, or
cause of action (a) arising under this Agreement or (b) in any way connected
with or related or incidental to the dealings of the Parties in respect of this
Agreement or the Transactions, in each case, whether now existing or hereafter
arising, and whether in contract, tort, equity, or otherwise. Each Party hereby
further agrees and consents that any such claim, demand, action, or cause of
action shall be decided by court trial without a jury and that the Parties may
file a copy of this Agreement with any court as written evidence of the consent
of the Parties to the waiver of their right to trial by jury.

(g)    Jurisdiction and Venue. Each Party (a) submits to the exclusive general
jurisdiction of the Court of Chancery for the State of Delaware (the “Chancery
Court”) and any state appellate court therefrom located within the State of
Delaware (or, only if the Chancery Court declines to accept jurisdiction over a
particular matter, any state or federal court within the State of Delaware) in
any proceeding arising out of or relating to this Agreement, (b) agrees that all
claims in respect of such proceeding may be heard and determined in any such
court and (c) agrees not to bring any proceeding arising out of or relating to
this Agreement in any other court. Each Party waives any defense of inconvenient
forum to the maintenance of any proceeding so brought and waives any bond,
surety or other security that might be required of any other Party with respect
thereto. Each Party agrees that service of summons and complaint or any other
process that might be served in any proceeding may be made on such Party by
sending or delivering a copy of the process to the Party to be served at the
address of the Party and in the manner provided for the giving of notices in
Section 6(i). Nothing in this Section 6(g), however, shall affect the right of
any Party to serve legal process in any other manner permitted by law. Each
Party agrees that a final, non-appealable judgment in any proceeding so brought
shall be conclusive and may be enforced by suit on the judgment or in any other
manner provided by Law.

 

12



--------------------------------------------------------------------------------

(h)    Construction; Interpretation. The term “this Agreement” means this Tax
Protection Agreement together with the Schedules and Exhibits hereto (if any),
as the same may from time to time be amended, modified, supplemented or restated
in accordance with the terms hereof. The headings contained in this Agreement
are inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement. No Party, nor its respective counsel, shall be
deemed the drafter of this Agreement for purposes of construing the provisions
hereof, and all provisions of this Agreement shall be construed according to
their fair meaning and not strictly for or against any Party. Unless otherwise
indicated to the contrary herein by the context or use thereof: (a) the words,
“herein,” “hereto,” “hereof” and words of similar import refer to this Agreement
as a whole, including the Schedules and Exhibits (if any), and not to any
particular section, subsection, paragraph, subparagraph or clause contained in
this Agreement; (b) masculine gender shall also include the feminine and neutral
genders, and vice versa; (c) words importing the singular shall also include the
plural, and vice versa; (d) the words “include,” “includes” or “including” shall
be deemed to be followed by the words “but not limited to”; and (e) except as
otherwise set forth in this Agreement, any accounting terms shall be given the
definition thereof under the United States generally accepted accounting
principles.

(i)    Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given upon receipt) (a) by delivery in person, (b) by e-mail (followed
by overnight courier), (c) by delivery by a nationally recognized overnight
courier or (d) by registered or certified mail (postage prepaid, return receipt
requested) to the other Parties as follows:

If to Blackstone or the Company, to:

c/o Blackstone Real Estate Advisors L.P.

345 Park Avenue

New York, New York 10154

Attention: Head, U.S. Asset Management

Email: realestatenotices@blackstone.com

and

c/o Blackstone Real Estate Advisors L.P.

345 Park Avenue

New York, New York 10154

Attention: General Counsel

Email: realestatenotices@blackstone.com

With a copy (which shall not constitute notice to Blackstone nor the Company)
to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: Gregory Ressa and Erik Quarfordt

Email: gressa@stblaw.com and equarfordt@stblaw.com

 

13



--------------------------------------------------------------------------------

If to the Initial Protected Member, to:

c/o MGM Resorts International

6385 South Rainbow Boulevard, Suite 500

Las Vegas, NV 89118

Attention: Corporate Legal

With a copy (which shall not constitute notice to the Initial Protected Member)
to:

Email: legalnotices@mgmresorts.com

With copies (which shall not constitute notice to the Initial Protected Member)
to:

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Attention: Michael J. Aiello, W. Michael Bond, Mark Schwed and Sachin Kohli

E-mail: michael.aiello@weil.com, michael.bond@weil.com,

mark.schwed@weil.com and sachin.kohli@weil.com

(j)    Severability. If any provision of this Agreement or the application of
such provision to any Person or circumstance shall be held (by a court of
jurisdiction) to be invalid, illegal, or unenforceable under the applicable law
of any jurisdiction, (a) the remainder of this Agreement or the application of
such provision to other Persons or circumstances or in other jurisdictions shall
not be affected thereby, and (b) such invalid, illegal, or unenforceable
provision shall not affect the validity or enforceability of any other provision
of this Agreement.

(k)    Extension; Waiver. Each Party may in a writing executed by such Party
(a) extend the time for the performance of any of the obligations or other acts
by any other Party, or (b) waive compliance by any other Party with any of the
agreements or conditions contained herein. The waiver by any Party of a breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other or subsequent breach by any Party.

(l)    Remedies. Except as otherwise expressly provided herein or in any
Transaction Document, any and all remedies provided herein or therein will be
deemed cumulative with and not exclusive of any other remedy conferred hereby,
or by law or equity upon such Party, and the exercise by any Party of any one
remedy will not preclude the exercise of any other remedy.

(m)    Further Assurances. Each Party agrees (a) to furnish, upon request of any
other Party, such further information, (b) to execute and deliver to such other
Party additional documents, and (c) to do such other acts and things, all as
such other Party may reasonably request for the purpose of carrying out the
intent of this Agreement and the Transactions; provided that, the provisions of
this Section 6(m) shall not increase the obligations or decrease the rights of
any Party as otherwise set forth in this Agreement or in any Transaction
Document, except to a de minimis extent.

 

14



--------------------------------------------------------------------------------

  (n)

Non-Recourse.

(i)    Notwithstanding anything to the contrary contained herein, the Initial
Protected Member’s direct and indirect shareholders, partners, members, the
partners or members of such partners or members, the shareholders of such
partners or members, and the trustees, officers, directors, employees, agents
and security holders of the Initial Protected Member and the direct and indirect
partners or members of Initial Protected Member assume no personal liability for
any obligations entered into on behalf of the Initial Protected Member and its
individual assets and shall not be subject to any claims of any person relating
to such obligations. The foregoing shall govern any direct and indirect
obligations of the Initial Protected Member under this Agreement.

(ii)    Notwithstanding anything to the contrary contained herein, other than in
connection with any distribution by the Company to Blackstone in violation of
this Agreement or the LLC Agreement, Blackstone’s direct and indirect
shareholders, partners, members, the partners or members of such partners or
members, the shareholders of such partners or members, and the trustees,
officers, directors, employees, agents and security holders of Blackstone and
the direct and indirect partners or members of Blackstone assume no personal
liability for any obligations entered into on behalf of Blackstone and its
individual assets and shall not be subject to any claims of any person relating
to such obligations. The foregoing shall govern any direct and indirect
obligations of the Blackstone under this Agreement.

(iii)    The provisions of this Section 6(n) shall survive the termination of
this Agreement.

[Signatures Commence on Following Page.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

BCORE PARADISE JV LLC By:  

/s/ Qahir Madhany

Name:   Qahir Madhany Title:   Managing Director and Vice President BCORE
PARADISE PARENT LLC By:  

/s/ Qahir Madhany

Name:   Qahir Madhany Title:   Managing Director and Vice President BELLAGIO,
LLC By:  

/s/ Laura Norton

Name:   Laura Norton Title:   Authorized Representative



--------------------------------------------------------------------------------

EXHIBIT A

Payment for Breach – Illustrative Example

The following example illustrates the cap on indemnity payments contained in
Section 3(c)(iii) of this Agreement. Under Section 3(c)(iii), the liability of
Blackstone under Sections 3(a)(i), 3(a)(ii) and 3(a)(iii) of this Agreement
shall not exceed, in aggregate, (A) the product of (x) the Built-In Gain as of
the Effective Date and (y) the highest Effective Tax Rate in effect at the time
of any Breach, divided by (B) one hundred percent minus such Effective Tax Rate.

Assuming that (a) the Built-In Gain as of the Effective Date is $2.5 billion and
(b) there have been Breaches where the Effective Tax Rate in effect at the time
of such Breaches was 18%, 15%, 21%, respectively, such that the highest
Effective Tax Rate in effect at the time of any Breach is 21%, then the cap on
Blackstone’s liability under Sections 3(a)(i), 3(a)(ii) and 3(a)(iii) of this
Agreement is calculated as follows:

1.    Built-In Gain: $2.5 billion.

2.    Highest Effective Tax Rate: 21%.

3.    (A) equal to product of (x) Built-In Gain and (y) Effective Tax Rate:
$525 million.

4.    (B) equal to one hundred percent minus the highest Effective Tax Rate:
79%.

5.    Cap on indemnity payments equal to (A) divided by (B): $664.56 million.

The indemnity payment shown above is rounded to the nearest hundredth decimal
place solely for convenience and varies from the actual indemnity payment.

The parties to the Agreement acknowledge and agree that the example above is
based on assumptions and that the actual amount of the cap on Blackstone’s
liability will be calculated appropriately to reflect (i) the actual Built-In
Gain as of the Effective Date and (ii) and highest Effective Tax Rate at time of
any Breach.